                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FAYETTEVILLE DIVISION


MARY CELESTE BROWN-JENKINS                                                                         PLAINTIFF


         v.                               CIVIL NO. 5:17-CV-5204


NANCY A. BERRYHILL, 1 Acting Commissioner,
Social Security Administration                                                                     DEFENDANT


                                         MEMORANDUM OPINION

         Plaintiff, Mary Celeste Brown-Jenkins, brings this action pursuant to 42 U.S.C. §

405(g), seeking judicial review of a decision of the Commissioner of the Social Security

Administration (Commissioner) denying her claim for supplemental security income (SSI)

under the provisions of Title XVI of the Social Security Act (Act). In this judicial review, the

Court must determine whether there is substantial evidence in the administrative record to

support the Commissioner’s decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed her current application for SSI on November 20, 2014,

alleging an inability to work since July 4, 2013,2 due to Crohn’s disease, hiatal hernia, psoriasis,

and arthritis. (Tr. 52, 63). An administrative hearing was held on October 28, 2015, at which

Plaintiff and a vocational expert testified. (Tr. 31-50).

         By written decision dated August 18, 2016, the ALJ found that during the relevant time

period, Plaintiff had severe impairments of short bowel syndrome, fibromyalgia, irritable


1
 Nancy A. Berryhill, has been appointed to serve as acting Commissioner of Social Security, and is substituted as
Defendant, pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.
 
2At the October 28, 2015, hearing before the ALJ, Plaintiff amended her alleged onset date from June 21, 2013, to July 4,
2013. (Tr. 33).

                                                             1
bowel syndrome, osteoporosis, and Crohn’s disease. (Tr. 17). However, after reviewing all of

the evidence presented, the ALJ determined that Plaintiff’s impairment did not meet or equal

the level of severity of any impairment listed in the Listing of Impairments found in Appendix

I, Subpart P, Regulation No. 4. (Tr. 18). The ALJ found that Plaintiff retained the residual

functional capacity (RFC) to perform medium work as defined in 20 CFR 404.1567(c), except

that she could only frequently handle and finger on the left. (Tr. 19-22). With the help of a

vocational expert (VE), the ALJ determined that Plaintiff was able to perform her past relevant

work as an office clerk, a parts salesperson, and a correctional officer. (Tr. 22). Therefore, the

ALJ concluded that the Plaintiff had not been under a disability, as defined in the Social

Security Act, from November 20, 2014, through the date of the decision. (Tr. 23).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, and

the request was denied on August 16, 2017. (Tr. 1-6). Subsequently, Plaintiff filed this action.

(Doc. 1). This case is before the undersigned pursuant to the consent of the parties. (Doc. 7).

Both parties have filed appeal briefs, and the case is now ready for decision. (Docs. 14, 15).

       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th



                                                2
Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       IT IS SO ORDERED AND ADJUDGED this 8th day of February 2019.




                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                               3
